Mowbray, J.,
dissenting.
Respectfully, I dissent in part.
I agree and concur with the majority opinion in all respects except this court’s disposition of the jury’s award of attorney’s fees.
This case was the culmination of a long and stormy period of litigation.
The appellant in the court below demanded a trial by jury. She was given a trial by jury. After a full trial, the jury awarded the respondent $90,000.00 in attorney’s fees. Admittedly, this is a generous award. However, the facts in the record below support the jury’s award. Now, appellant seeks another “bite at the apple.” We are overruling the jury’s award and remanding the case for another trial on the issue of the award of attorney’s fees, not before a jury but before a judge.
*481I do not agree with this result. I would affirm the jury’s award of the attorney’s fees in its entirety.